 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-
MISHEL LEVINSKI; NIKOLAY TUPKIN; MAXIM
SUVERIN; GANISHER BIDJIEV; FARIDA
RADJABOVA,

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

 

ORDER

18 Crim
18 Crim
18 Crim
18 Crim
18 Crim

The April 2, 2020 conference is adjourned to June 4, 2020 at 10:00 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020

 

. DANIELS
ates District Judge

 

. 509-12 (GBD)
_ 509-23 (GBD)
_ 509-26 (GBD)
. 509-27 (GBD)
_ 509-28 (GBD)

 
